Citation Nr: 1731205	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  14-11 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for residuals of frostbite of the feet has been received.

2.  Entitlement to service connection for residuals of frostbite of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1952 to May 1962.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2012 rating decision in which the RO, inter alia, reopened but denied on the merits the claim for service connection for residuals of frostbite of the feet.  In March 2013, the Veteran filed a notice of disagreement (NOD) with this denial.  A statement of the case (SOC) was issued in March 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

In July 2014, the Veteran testified during a Board video-conference hearing before a Veterans Law Judge (VLJ).  However, a written transcript could not be produced due to an audio malfunction by the Digital Audio Recording System (DARS).  In an August 2014 letter, the Veteran was informed of this malfunction and was offered the opportunity to testify at another Board hearing.  In a correspondence received in November 2014, the Veteran responded that he wanted to appear at another Board hearing.

In December 2014, the Board remanded the claim on appeal  to the agency of original jurisdiction (AOJ) to schedule the Veteran for a Board hearing in accordance with his request.  In May 2016, the Veteran and his wife testified during a Board hearing before the undersigned VLJ at the Las Vegas satellite office of the Reno RO.  A transcript of the hearing has been associated with the claims file.

As regards current characterization of the appeal, it is noted that, regardless of the AOJ's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, given the favorable disposition of the request to reopen-the Board has characterized the appeal as now encompassing both matters set forth on the title page.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA, claims processing systems.

Also, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).

The Board's decision reopening the claim for service connection for residuals of frostbite of the feet is set forth below.  The de novo claim for service connection for residuals of frostbite of the feet is addressed in the remand following the order; this matter is being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished.

2.  In a July 1997 rating decision, the RO denied service connection for residuals of frostbite of the feet; although notified of the denial in an August 1997 letter, the Veteran did not initiate an appeal, and no pertinent exception to finality applies.

3.  New evidence associated with the claims file since the July 1997 denial relates to an unestablished fact necessary to substantiate the claim for service connection for residuals of frostbite of the feet and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's July 1997 rating action denying service connection for residuals of frostbite of the feet is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302(a), 20.1103 (2016).

2.  As additional evidence received since the July 1997 denial is new and material, the criteria for reopening the claim for service connection for residuals of frostbite of the feet are met.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

Given the favorable disposition of the petition to reopen a claim for service connection for residuals of frostbite of the feet, the Board finds that all notification and development actions needed to fairly adjudicate this matter has been accomplished.

Under the legal authority in effect at the time of prior denial and currently, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110, 1131 (West 1991 and 2014); 38 C.F.R. § 3.303 (1996-2016).

The Veteran's initial claim for service connection for residuals of frostbite of the feet was denied in a July 1997 rating decision by the RO in Cleveland, Ohio.  The pertinent evidence then of record consisted of the Veteran's service treatment records (STRs), VA treatment records, a June 1997 VA examination report, and his lay statements.  The RO noted that STRs and VA treatment notes were negative to complaints, treatment, or diagnosis of frostbite to the feet.  In addition, the RO noted that the June 1997 VA examination report showed that the feet were normal on examination, and that frostbite to the feet was diagnosed by history only.  Moreover, the RO noted that frostbite to the feet was not shown by the evidence of record.  On these bases, the RO found that there was no evidence demonstrating the existence of the claimed condition and its possible relationship to service and denied the claim.  

Although notified of the July 1997 denial in a letter dated in August 1997, the Veteran did not initiate an appeal.  See 38 C.F.R. § 20.200 (2016).  Moreover, no new and material evidence was received within the one-year appeal period from the date of the notice of the denial, and no additional service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156 (b), (c).  [The Board notes, parenthetically, that  given the fully electronic claims file, it is unclear when the Veteran's service personnel were received; however, pertinent to the current claim, those records confirm , those records merely confirm the Veteran's Korean service-a fact which was not previously in dispute.].  

Therefore, the RO's July 1997 denial of the claim is final as to the evidence then of record and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Veteran filed his claim to reopen his previously denied claim for service connection for residuals of frostbite of the feet in June 2010.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claim is the July 1997 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent evidence added to the claims file since the July 1997 rating decision includes private treatment records, VA treatment records, lay statements, and a July 2012 VA examination. 

This evidence reflects the Veteran's diagnoses of various foot conditions and addresses a possible link, or nexus between the Veteran current foot conditions and his service.  In this regard, in a November 2011 treatment note with Dr. A.V., the Veteran complained of pain in his feet and toenails and was diagnosed with onychomycosis, onychocryptosis, edema, peripheral neuropathy, and peripheral vascular disease (PVD).  Also, Dr. A.V. noted that the Veteran had a history of frostbite.  Additionally, in a September 2010 statement, Dr. R.D.P. stated that the Veteran sustained frostbite injury to the feet in service and that he had been complaining of weakness in the lower extremities since injury.

The Board finds that the above-described evidence, when considered in light of the evidence previously of record, provides a basis for reopening the previously-denied claim.  This evidence is "new" in that it was not before the RO at the time of the July 1997 denial and is not duplicative or cumulative of the evidence previously of record.  Moreover, the evidence is "material" in that it relates to unestablished facts necessary to substantiate the claim for service connection-namely, whether the Veteran has a current foot condition, and whether there exists a medical relationship between such current condition and his service.  Thus, when considered in light of the evidence previously of record, the private treatment records added to the record provide a reasonable possibility of substantiating the claim.  See, e.g., Shade, supra.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for residuals of frostbite to the feet are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence has been received to reopen the claim for service connection for residuals of frostbite of the feet, to this extent only, the appeal is granted.


REMAND

The Board finds that further AOJ action on the claim for service connection for residuals of frostbite of the feet, on the merits, is warranted.

The Veteran contends that his current foot condition(s) is/are related to service, specifically a frostbite injury he sustained in Korea.  Also, he indicated that he has had numbness, pain, soreness, tenderness, and occasional swelling in his feet since the in-service frostbite injury.  See May 2016 Board Hearing Transcript, p. 4; June 1997 VA Examination Report.  The Board notes that the Veteran's STRs do not document any frostbite or foot injuries; however, the Veteran is competent to assert the occurrence of an in-service injury.  See 38 C.F.R. § 3.159(a)(2); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  Additionally, the Veteran's service personnel records indicate that he served in Korea from October 1952 to February 1954.  As such, the Veteran's report of sustaining a frostbite injury appears credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154 (West 2014).  In this regard, the Board points out that RO conceded the occurrence of in-service frostbite in the July 2012 rating decision on appeal..

In connection with the claim, the Veteran was afforded a VA cold injury residuals examination.  The VA examiner opined that the Veteran's claimed foot condition was less likely than not incurred in or caused by his claimed in-service injury.  The examiner reasoned that there were no records.  He explained that during the June 1997 VA examination, long after deployment to Korea, the Veteran's feet were found to be normal, and that it was only in 2011 that the Veteran stated that he had a history of frostbite.  He also explained that after the Veteran's service, no complaint of feet pain was noted in his medical chart.  Additionally, he opined that the Veteran's feet pain was more likely than not due to residuals of chronic circulation problems (PVD) as a result of chronic hypertension, osteoarthritic changes due to aging, compression pain due to excessive weight, and neuropathic pain from prostate cancer.

However, it appears that the VA examiner relied primarily on the lack of documented cold injury and complaints in and since service, without specifically addressing the relevance or import of the Veteran's lay statements regarding his cold injury in service and experiencing related symptomatology ever since that injury in service.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (it is incumbent on the examiner to consider all of the relevant evidence before forming an opinion); Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (examination inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Moreover, the examiner provided no rationale for his opinion that the Veteran's feet pain was more likely than not due to residuals of chronic circulation problems (PVD) as a result of chronic hypertension, osteoarthritic changes due to aging, compression pain due to excessive weight, and neuropathic pain from prostate cancer.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  Furthermore, although the examiner noted that the Veteran was diagnosed with onychomycosis, onychocryptosis, edema, peripheral neuropathy, and PVD by Dr. A.V. in November 2011, it is unclear whether the examiner considered each condition when opining that the Veteran's claimed condition was less likely than not related to the claimed in-service injury.  

As discussed above, the Board notes that Dr. A.V. noted that the Veteran had a history of frostbite prior to diagnosing him with onychomycosis, onychocryptosis, edema, peripheral neuropathy, and PVD.  The Board also notes that Dr. R.D.P. stated that the Veteran sustained frostbite injury to the feet in service and that he had been complaining of weakness in the lower extremities since injury.
Although these private physicians noted or indicated that the Veteran's clinical history dated back to service, it is unclear whether these physicians were actually attempting to provide an opinion establishing a medical nexus between current foot problems/conditions and service, or merely reiterating the history reported by the Veteran.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute "competent medical evidence" and a bare transcription of a lay history is not transformed into "competent medical evidence" merely because the transcriber happens to be a medical professional).  To the extent that the examiner may have been attempting to provide a medical nexus opinion, no rationale for any such opinion was provided. Thus, while this evidence provides a sufficient basis to reopen the claim (as discussed above), it does not provide a sufficient basis to grant the claim for service connection, on the merits.

Under these circumstances, the Board finds that further VA examination and opinion addressing the medical nexus, if any, between any current foot condition and service-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly stated rationale-is warranted to resolve the claim for service connection for residuals of frostbite of the feet.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made).  

Therefore, on remand, the AOJ should arrange for the Veteran to undergo VA examination, by an appropriate physician, in connection with his residuals of frostbite of the feet. The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the reopened claim.  38 C.F.R. §  3.655 (b) (2016). Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.   If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

While this matter is on remand and prior to arranging for the Veteran to undergo VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran was receiving treatment from the VAMC in Cleveland, Ohio, and that records from that facility dated through March 2006 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Cleveland VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran dated since March 2006, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

In addition, in his March 2013 NOD and during the May 2016 Board hearing, the Veteran indicated that he had undergone treatment for his feet with Dr. A.V.  The Board notes that a November 2011 treatment note with Dr. A.V. is associated with the claims file.  However, treatment records from Dr. A.V. are otherwise not contained in the claims file.  Also, records reflecting microvas treatment for the Veteran's lower extremities in 2011 appear in the claims file.  However, the medical provider for such treatment is not specified.

Therefore, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records, to include records from Dr. A.V. and the medical provider who provided him with microvas treatment for his lower extremities in 2011.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Cleveland VAMC all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, dated since March 2006.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records, to include records from Dr. A.V. and the medical provider who provided the Veteran with microvas treatment for his lower extremities in 2011.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, in connection with his claim for residuals of frostbite of the feet.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician,  and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all foot disability(ies) currently present or present at any point pertinent to appeal (even if currently asymptomatic or resolved)-to include, onychomycosis, onychocryptosis, edema, peripheral neuropathy, and PVD.

Then, for each such diagnosed foot disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service or is otherwise medically related to service-specifically, the conceded frostbite injury to the Veteran's feet.  

In rendering the requested opinion, the physician must consider and discuss all relevant medical evidence and lay assertions-to specifically include  the November 2011 treatment note with Dr. A.V., the September 2010 statement from Dr. R.D.P., and the Veteran's allegations of continuity of symptoms of residuals of frostbite to the feet since service.

Notably, the absence of documented evidence of complaints or treatment of residuals of frostbite to the feet should not serve as the sole basis for a negative opinion.

In this regard, the examiner is advised that the Veteran is competent to report his symptoms and history, and that lay assertions in this regard must be considered in formulating the requested opinion.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.   If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-prreferably, any notice(s) of examination-sent to him by the pertinent medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the reopened claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate the claim for service connection, on the merits, in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


